DETAILED ACTION
This office action is in response to communication filed on 9 April 2021.

Claims 1 – 40 and 42 are presented for examination.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
Claims 1 – 40 and 42 of this application is patentably indistinct from claims 1 – 41 and 43 of Application No. 17/284317. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
See below for a map of the conflicting claims in the two applications.
Instant application (17/284245)
DP Application 17/284317
1, 40, and 42 
1, 13, 41, 43
2
14
3
19
4
15
5
16
6
17
7
18
8
2
9
3
10
4
11
5
12
6
13
7
14
8
15
9
16
10
17
11
18
12
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28
29
29
30
30
31
31
32
32
33
33
34
34
35
35
36
36
37
37
38
38
39
39
40



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 40 and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite providing orders of a product wherein orders are formed from open and shipped orders, providing a stock level of product held in stock, determining open demand of product to be received, wherein determination comprises utilization of shipped orders, open orders, and total forecast number of product to be received, determining a net demand of product to be received, wherein determination comprises utilization of open demand and stock level, and determination of a product plan wherein determination comprises utilization of the net demand wherein the production plan is output.  Dependent claims narrow the abstract idea of the independent claims. These functions amount to the mental processes including observation, evaluation, and judgment.  Additionally, these claims describe the certain method of organizing human activity including business relations and sales activities such as inventory management. Mental processes and certain methods of organizing human activity are defined as abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  This judicial exception is not integrated into a practical application because the claims are directed to abstract ideas with additional generic computer elements such as various units (e.g. input, processing, output), computer-readable medium, and processors. Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic computer elements claimed are non-specific and serve as merely a simple application of generic computer technology to an otherwise abstract idea. One could determine demand and utilization in an entirely manual process by making determinations and outputting by communicating face to face. These claimed computer components appear to describe simple functions of providing and determining data.  Additionally, apparatus and claims only have implied computers, so that enforces the belief that computer technology that is claimed is a generic application of technology to an otherwise abstract idea. This is a well-understood, routine, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d), specifically Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 7, 20, 40, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Oracle Retail Advanced Inventory Planning-Store and Warehouse Replenishment Planning User Guide for the RPAS Fusion Client, Released December 2014 (hereinafter, Oracle) in view of U.S. P.G. Pub. 2003/0229550 (hereinafter, DiPrima).

Regarding claim 1, Oracle teaches a product planning apparatus, comprising: an input unit; a processing unit; and an output unit; wherein the input unit is configured to 
provide the processing unit with a plurality of orders of a product, wherein the plurality of orders is formed from open orders and shipped orders (page 1-13, table1-2, “orders”) (page 1-17, “The Orders tab displays a table containing products that have order quantities within the filters specified.”) (page 2-2, “These orders are returned to AIP in subsequent batch runs as orders for on-orders.”) (Examiner note: on-orders are equivalent to open) (page 1-27, Fig 1-38 (page 6-30, table 6-17, “Selecting Day-on-Day causes reconciliation from the source warehouse or supplier to occur for each day in the planning horizon. Day-on-Day reconciliation ships the inventory out to the store or warehouse destination quickly, considering only those destination stores or warehouses where a shipment today would arrive on the Available to Plan (ATP) day. While this method may ship the inventory sooner than the Reconcile Over Time method,”); and 
provide the processing unit with a stock level of the product held in stock (page 6-11, table 6-10, “The Boundary Stock (expanded) - Store identifier allows you to select the stock level to use in calculating the Store RP and Store RUTL. This stock level is a combination of Safety Stock, Presentation Stock or Promotional Presentation Stock”);
wherein the processing unit is configured to: determine an open demand of the product to be received (page 6-5, table 6-5, “Back Orders shows the SKU /warehouse back order quantity placed on Today. Back Orders is incorporated into the inventory boundaries calculation to increase the warehouse stock level. It represents an increased level of demand and therefore an increased level of inventory visible throughout the plan.”), wherein the determination comprises utilization of the shipped orders, open orders and a total forecast demand number of the product to be received (see at least Figs. 2-1 and 2-2, pages 2-1 to 2-7).
Oracle does not explicitly disclose determining net demand and determining a production plan for output, though production plans are generally old and well-known in the art.  However, in the analogous art of supply chain management, DiPrima teaches:
determine a net demand of the product to be received, wherein the determination comprises utilization of the open demand and the stock level (¶ 33, “a net demand forecast data structure describing volumes of the components remaining to be ordered for the time periods”) (¶ 115, “If a determination is made in step 200 that the second flag bit is not set, the system proceeds to step 202, in which a determination is made of whether the volume of parts to be ordered for the week identified by N is, as given by Equation 5) is greater than zero. If it is greater than zero, this volume, which is stored in the net demand forecast data structure 154, is set to the value predicted by Equation 5) in step 204. Then, in step 206, the planning volume of the building block, which is stored in the demand forecast data structure 152, is set to the value predicted by Equation 4).”); and 
determine a production plan, wherein the determination comprises utilization of the net demand; and wherein the output unit is configured to output the production plan (¶¶ 73-74, “This connection is used to transmit web pages from the Internet server 20 to the individual vendor systems 22, indicating a forecast demand schedule for components supplied by the various individual vendors. The individual vendor then supplies data through his vendor system 22 to the web pages, forecasting his ability to supply components according to the forecast demand schedule from the manufacturer. Such data may be supplied as a keyboard input to the vendor system 26 or as spreadsheet data transferred to the web pages from another application running in the vendor system 26 or in another computing system (not shown) communicating with the vendor system 26.  Such data, indicating the capability of each vendor to supply various components according to the forecast demand schedule, is transmitted from the Internet server 24 over the LAN 16 to the planning computer system 15, for use within the planning process. The subsequent outputs of this planning process include committed orders that are transmitted from the planning computer system 14 along the LAN 16 to the Internet server 24 for transmission over the Internet 20 to the appropriate vendor systems 26.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine determination of a product plan of DiPrima with the inventory planning of Oracle.  One of ordinary skill in the art would have recognized that the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
Regarding claim 2, Oracle and DiPrima teach the apparatus of claim 1.  DiPrima teaches wherein the input unit is configured to provide the processing unit with a production run schedule, the production run schedule comprising a plurality of dates extending into the future when product production is possible, and wherein determination of the production plan comprises utilization of the production run schedule (¶ 73, “indicating a forecast demand schedule for components supplied by the various individual vendors. The individual vendor then supplies data through his vendor system 22 to the web pages, forecasting his ability to supply components according to the forecast demand schedule from the manufacturer.”) (¶¶ 186-187, “the demand finalizing process 560 follows the net demand forecast data structure 150, which is available to the demand planning process 60, more closely than the committed volumes data structure 288. Thus, the subsequently generated orders 566 to suppliers 276 include orders for components included in unsquared volumes of products and building blocks. In this way flexibility is maintained for meeting future customer orders if supply problems can be resolved. The user interface 130 of the demand planning process 60 is preferably available to provide data to a system user and to accept user inputs 132 to modify the demand finalizing process 560. Preferably, the various portions of the planning process described above are scheduled to occur during predetermined portions of each week, with, for example, the demand forecast netting process 156 taking place Monday morning, with the supply chain planning 236, including collaboration with suppliers 276, taking place Monday afternoon through Wednesday afternoon, with a supply position being determined on Thursday, along with the generation of the committed volumes data structure 288, and with allocation planning 554 occurring on Friday, along with enterprise requirements planning 564 and the generation of orders to suppliers 566. This kind of schedule provides time for several iterations of collaboration with the suppliers 226, which may be required to reach satisfactory levels of committed component parts.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine determination of a product plan of DiPrima with the inventory planning of Oracle.  One of ordinary skill in the art would have recognized that the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3, Oracle and DiPrima teach the apparatus of claim 1.  Oracle teaches wherein when the shipped orders added to the open orders is equal to or greater than the total forecast demand number, the open demand is determined as the open orders (page 1-19, “planned, executed orders, delivery date, release date”) (page 1-26, “Projected Inventory, Forecast Demand, Safety Stock”) (page 2-5, “Inventory information, including on-hand and on-order information”).  

Regarding claim 4, Oracle and DiPrima teach the apparatus of claim 1. Oracle teaches wherein determination of the open demand comprises a subtraction of the shipped orders from the total forecast demand number (Figure 6-6, “Inventory Analysis View”) (Page 2-2, “Sales forecasts and order plans can then be shared at the appropriate level with suppliers by using a CPFR product so that trading partners can prepare for the forthcoming orders.”) (Page 2-5, “To generate a constrained replenishment plan for any location, four main types of data must first be loaded into the RPAS database: Forecast Store Sales, Inventory information, including on-hand and on-order information”) (Page 2-6, “the available information is used to make projections of future inventory positions for each delivery opportunity.”) (Table 6-5, “The Store Forecast Demand is the forecast of the store's future sales.” And “The Store Ordering Pack-size represents the primary pack-size to be used when ordering a SKU for a store (either from a warehouse or from a supplier).”) (page 6-36, “It represents planned inventory movement out of the warehouse that will consume inventory and therefore is subtracted from the future inventory assessments.”).  

Regarding claim 5, Oracle and DiPrima teach the apparatus of claim 1. Oracle teaches wherein: the total forecast demand number comprises a summation of a plurality of sub-forecast demand numbers extending over a plurality of future dates the shipped orders comprises a summation of a plurality of sub-shipped orders that are scheduled to arrive over the plurality of future dates; the open demand comprises a summation of a plurality of sub-open demands extending over the plurality of future dates; and the sub-open demand for a future date is the sub-shipped order for the future date subtracted from the sub-forecast demand number for the future date (page 1-26, “Replenishment Planning Forecast Demand” and “Projected Inventory” and “) (page 2-6, “the available information is used to make projections of future inventory positions for each delivery opportunity. If the projection for a delivery opportunity falls below boundaries dictated by the replenishment method, then an order is required. Each order is then subject to rounding.”) (see at least Figs. 1-38, 1-42, 1-43, 2-2, 6-6) (Table 3-1, “Store Inventory, On-Orders and In-transits”) (Table 3-2, “Inventory, on-orders, and in-transits” data) (Table 6-5, “Store Forecast Demand” and “Expected Receipts-Store” and “Expected Receipts On Order-store” and Projected Inventory-store”).  

Regarding claim 6, Oracle and DiPrima teach the apparatus of claim 1. Oracle teaches wherein when the shipped orders added to the open orders is less than the total forecast demand number, determination of the open demand comprises a determination of an open forecast, wherein determination of the open forecast comprises a subtraction of the shipped orders and the open orders from the total forecast demand number (Figure 6-6, “Inventory Analysis View”) (Page 2-2, “Sales forecasts and order plans can then be shared at the appropriate level with suppliers by using a CPFR product so that trading partners can prepare for the forthcoming orders.”) (Page 2-5, “To generate a constrained replenishment plan for any location, four main types of data must first be loaded into the RPAS database: Forecast Store Sales, Inventory information, including on-hand and on-order information”) (Page 2-6, “the available information is used to make projections of future inventory positions for each delivery opportunity.”) (Table 6-5, “The Store Forecast Demand is the forecast of the store's future sales.” And “The Store Ordering Pack-size represents the primary pack-size to be used when ordering a SKU for a store (either from a warehouse or from a supplier).”) (page 6-36, “It represents planned inventory movement out of the warehouse that will consume inventory and therefore is subtracted from the future inventory assessments.”).  

Regarding claim 7, Oracle and DiPrima teach the apparatus of claim 6.  wherein: the total forecast demand number comprises a summation of a plurality of sub-forecast demand numbers extending over a plurality of future dates 5 sf-4433549Application No.: Not Yet AssignedDocket No.: 77705-20483.00 the shipped orders comprises a summation of a plurality of sub-shipped orders that are scheduled to arrive over the plurality of future dates the open orders comprises a summation of sub-open orders extending over the plurality of future dates; the open forecast comprises a summation of sub-open forecasts extending over the plurality of future dates, wherein a sub-open forecast for a future date is the sub-shipped order for the future date summed with the sub-open order for the future date subtracted from the sub-forecast demand number for the future date; the open forecast is equal to a redistributed open forecast that comprises a summation of a plurality of sub-redistributed open forecasts extending over the plurality of future dates; and the sub-open demand for a date equals the sub-open order for the date added to the sub-redistributed open forecast for the date (page 1-26, “Replenishment Planning Forecast Demand” and “Projected Inventory” and “) (page 2-6, “the available information is used to make projections of future inventory positions for each delivery opportunity. If the projection for a delivery opportunity falls below boundaries dictated by the replenishment method, then an order is required. Each order is then subject to rounding.”) (see at least Figs. 1-38, 1-42, 1-43, 2-2, 6-6) (Table 3-1, “Store Inventory, On-Orders and In-transits”) (Table 3-2, “Inventory, on-orders, and in-transits” data) (Table 6-5, “Store Forecast Demand” and “Expected Receipts-Store” and “Expected Receipts On Order-store” and Projected Inventory-store”).    

Regarding claim 20, Oracle and DiPrima teach the apparatus of claim 1. Oracle teaches wherein the processing unit is configured to determine the total forecast demand number, the determination comprising utilization of at least one probability of product re-receipt (Glossary-8, “A pull method of deploying merchandise to locations that is used for staple products that have a predictable demand, a frequent reorder period, and a base inventory level.”) (Examiner’s note: re-receipt equivalent to reorder).  

Regarding claims 40 and 42, the claims recite substantially similar limitations to claim 1.  Therefore, claims 40 and 42 are similarly rejected for the reasons set forth above with respect to claim 1.

Claims 8 – 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oracle in view of DiPrima and further in view of JD Edwards World – Load and Delivery Management Guide, Version A9, January 2007 (hereinafter, Edwards).

Regarding claim 8, Oracle and DiPrima teach the apparatus of claim 1. Oracle teaches wherein the open orders and the total forecast demand number relate to a plurality of delivery zones having a plurality of different delivery times (page 9-1, “This task allows you to specify a quantity from the source stocking point to spread proportionally across a set of stores taking into account the store inventory. The ratio for this spread is based on one of three rules: Store Adjusted Sales, Store Forecast, Demand or Store Receipt Plan”) (page 9-4) (table 6-5) (Figure 5-7, “select stores”).  
Oracle does not disclose delivery zones having different delivery times.  However, in the analogous art of supply planning, Edwards teaches wherein each delivery zone has a different delivery time (page 1-8, “Geographic delivery zones”) (page 2-4, “The zone field is a user defined code (system 40, type ZN) that represents the delivery area in which the customer resides. This field is one of several factors used by freight summary facility to calculate potential freight charges for an order.”) (page 2-5, “You can enter a date with or without slashes(/) or dashes (-) as separators. If you leave a date entry field blank, the system supplies the current date. The Day of Week field is for the day of the week abbreviation. This field corresponds with the estimated capacity, the actual throughput capacity load, and the available capacity for each day.”) (page 6-1, “The system allows you to specify a fee based on a fixed-fee freight rate, on a geographical zone, on distance traveled, or any combination of these”) (page 13-5, “zone based freight table”) (page 18-51, “zone based freight table”).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine time-based zone delivery of Edwards with the inventory planning of Oracle.  One of ordinary skill in the art would have recognized that the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9, Oracle, DiPrima, and Edwards teach the apparatus of claim 8.  Oracle teaches wherein the processing unit is configured to determine a supply plan of product to the plurality of delivery zones, the determination comprising utilization of the open demand and the stock level  (page 9-1, “This task allows you to specify a quantity from the source stocking point to spread proportionally across a set of stores taking into account the store inventory. The ratio for this spread is based on one of three rules: Store Adjusted Sales, Store Forecast, Demand or Store Receipt Plan”) (page 9-4) (table 6-5) (Figure 5-7, “select stores”).  

Regarding claim 10, Oracle, DiPrima, and Edwards teach the apparatus of claim 9.  Oracle teaches wherein the product has an associated shelf life, and wherein determination of the supply plan comprises utilization of the shelf life (Table 6-11, “Expected Spoilage-Store” and “Expected Write-off-Store” and “Expected Receipts in Transit-Store” and “Product Life-Store”).  

Regarding claim 19, Oracle, DiPrima, and Edwards teach the apparatus of claim 9. DiPrima teaches wherein determination of the production plan comprises utilization of the supply plan (¶¶ 73-74, “This connection is used to transmit web pages from the Internet server 20 to the individual vendor systems 22, indicating a forecast demand schedule for components supplied by the various individual vendors. The individual vendor then supplies data through his vendor system 22 to the web pages, forecasting his ability to supply components according to the forecast demand schedule from the manufacturer. Such data may be supplied as a keyboard input to the vendor system 26 or as spreadsheet data transferred to the web pages from another application running in the vendor system 26 or in another computing system (not shown) communicating with the vendor system 26.  Such data, indicating the capability of each vendor to supply various components according to the forecast demand schedule, is transmitted from the Internet server 24 over the LAN 16 to the planning computer system 15, for use within the planning process. The subsequent outputs of this planning process include committed orders that are transmitted from the planning computer system 14 along the LAN 16 to the Internet server 24 for transmission over the Internet 20 to the appropriate vendor systems 26.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine determination of a product plan of DiPrima with the inventory planning of Oracle.  One of ordinary skill in the art would have recognized that the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 11 – 13  and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oracle in view of DiPrima and further in view of Edwards and further in view of U.S. P.G. Pub. 2017/0185928 (hereinafter, Zhou).

Regarding claim 11, Oracle, DiPrima, and Edwards teach the apparatus of claim 9. None of these teaches efficacy varying with time.  However, in the analogous art of product demand and delivery, Zhou teaches wherein the product has a level of efficacy that varies with time, and wherein determination of the supply plan comprises utilization of how the level of efficacy varies with time (¶ 4, “some scheduling data relates to scheduling operations with time constraints. In particular, scheduling shipments of fresh fruit or other spoilable goods will be subject to such time constraints. On the other hand, some goods are non-perishable and can be delivered within a much larger time window. Further, recipients of deliveries may impose additional time constraints (e.g., delivery demands). Other time constraints (e.g., loading or unloading times), as well as other types of constraints (e.g., capacity or availability constraints), also may be present.”) (Examiner note: spoilage is a measure of efficacy).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine varying efficacy over time of Zhou with the inventory planning of Oracle.  One of ordinary skill in the art would have recognized that the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12, Oracle, DiPrima, Edwards, and Zhou teach the apparatus of claim 11.  Zhou teaches wherein the product has a half-life, wherein the half-life is a duration in of time over which the level of efficacy of the product halves (¶ 4, “some scheduling data relates to scheduling operations with time constraints. In particular, scheduling shipments of fresh fruit or other spoilable goods will be subject to such time constraints. On the other hand, some goods are non-perishable and can be delivered within a much larger time window. Further, recipients of deliveries may impose additional time constraints (e.g., delivery demands). Other time constraints (e.g., loading or unloading times), as well as other types of constraints (e.g., capacity or availability constraints), also may be present.”) (Examiner note: spoilage is a measure of efficacy).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine varying efficacy over time of Zhou with the inventory planning of Oracle.  One of ordinary skill in the art would have recognized that the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13, Oracle, DiPrima, Edwards, and Zhou teach the apparatus of claim 11.  Oracle teaches wherein the input unit is configured to provide the processing unit with at least one product receiving factor of receivers of the product, and wherein determination of the supply plan comprises utilization of the at least one product receiving factor of receivers (page 3-2, “Replenishment methods for all SKU/Stores should be specified with all associated parameters”) (page 6-1, “Product & Location Attributes”) (page 6-34, “warehouse replenishment plan”) (page 7-31, table of “Store Event Replenishment Parameters”) (page 7-78, table of “Store Event Replenishment Parameters”) (page 10-37, table of “SRP Implementation Parameters”).  

Regarding claim 17, Oracle, DiPrima, Edwards, and Zhou teach the apparatus of claim 13.  Oracle teaches wherein determination of the supply plan comprises matching the levels of efficacy of at least some of the products held in stock with the at least one product receiving factor of receivers of the product for receivers comprised within the open demand (page 6-14, “The NI calculation is based on the Projected Inventory position at the beginning of the period, then considering the impact of Expected Receipts (ER) and Expected Spoilage (ES) over the review time.”) (page 6-20, “Expected Spoilage - Store refers to a quantity of a SKU at a store whose product life expires and therefore becomes un-sellable at the end of a day. Expired quantities cannot be used for any sales after the day they expire. Expected Spoilage - Store is only calculated when the global Inventory Aging Flag is set to True, the Product Life of the SKU is greater than zero and the Product Life of the SKU is less than or equal to the Aging Threshold. The calculation is based on the inventory position, demand, expected receipts and product life. You can specify an expected write-off quantity which overrides the expected spoilage if the write-off quantity is greater than the calculated value.”).  

Regarding claim 18, Oracle, DiPrima, Edwards, and Zhou teach the apparatus of claim 17. Oracle teaches wherein matching the levels of efficacy comprises identifying two separate products held in stock that have a combined level of efficacy that matches a receiving factor of a receiver of the product (Table 6-47, “Expected Write-off - Store represents the quantity of stock expected to be thrown out for any reason (spoilage, breakage, and so on) on a given day. Expected Write-offs override calculated expected spoilage.”).  

Claims 21 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Oracle in view of DiPrima and further in view of U.S. P.G. Pub. 2016/0321684 (hereinafter, Chen).

Regarding claim 21, Oracle and DiPrima teach the apparatus of claim 20. Neither explicitly teaches wherein the input unit is configured to enable a user to input the at least one probability of product re-receipt, and wherein the input unit is configured to provide the processing unit with the at least one probability of product re-receipt.  However, in the analogous art of inventory management, this is taught by Chen  (¶ 4, “The illustrative embodiment, for the historical regular product purchase associated with the current product purchase by the customer, also generates a distribution of a number of product returns, g.sub.2 (D, T). The illustrative embodiment determines a probability of return (Prob(return)) of the current product as a function of the number of product purchases (g.sub.1), the number of product returns (g.sub.2), the distance D, and the browsing time T, Prob(return)=ƒ(g.sub.1, g.sub.2, D, T). The illustrative embodiment uses the identified probability of return to reduce the probability of return of the product through one or more interactions with the product in response to the identified probability of return being greater than a predetermined threshold.”) (¶ 17, “automatically predicting a probability of each post-purchase return based on historical purchasing and returning data and product characteristics associated with each customer”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine determination of probability of re-receipt of Chen with the inventory planning of Oracle.  One of ordinary skill in the art would have recognized that the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 22, Oracle and DiPrima teach the apparatus of claim 20. Neither explicitly teaches wherein the input unit is configured to provide the processing unit with information relating to historical product receipt, and wherein the processing unit is configured to determine the at least one probability of product re-receipt based on the information relating to the historical product receipt.  However, in the analogous art of inventory management, this is taught by Chen (¶ 39, “For each historical regular product purchase associated with the current product purchase, customer return probability distribution generation engine 310 uses the distance D and the browsing time T to generate a distribution of the number of product purchases against the distance and time, i.e. the number of product purchases=g.sub.1(D, T). Customer return probability distribution generation engine 310 also uses the distance D and the browsing time T to generate a distribution of the number of product returns against the distance and browsing time, i.e. the number of product returns=g.sub.2(D, T). Customer return probability distribution generation engine 310 then determines a probability of return based on a relationship between the number of product purchases (g.sub.1), the number of product returns (g.sub.2), the distance D, and the browsing time T, i.e. Prob(return)=f(g.sub.1, g.sub.2, D, T).”) (¶ 43, “Thus, the product-return prediction mechanism 300 automatically predicts individual post-purchase customer returns in real time based on historical purchasing and returning information and product characteristics. The product-return prediction mechanism 300 dynamically updates the probability of return with each purchase and each return so as to provide a dynamically evolving approach to adapt to newly available data.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine determination of probability of re-receipt of Chen with the inventory planning of Oracle.  One of ordinary skill in the art would have recognized that the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 23, Oracle, DiPrima, and Chen teach the apparatus of claim 22. Chen teaches wherein the historical product receipt relates to products received by one or more receivers on one or more occasions (Figure 3, items 302, 316, 318) (¶ 4, “The illustrative embodiment, for the historical regular product purchase associated with the current product purchase by the customer, also generates a distribution of a number of product returns, g.sub.2 (D, T). The illustrative embodiment determines a probability of return (Prob(return)) of the current product as a function of the number of product purchases (g.sub.1), the number of product returns (g.sub.2), the distance D, and the browsing time T, Prob(return)=ƒ(g.sub.1, g.sub.2, D, T). The illustrative embodiment uses the identified probability of return to reduce the probability of return of the product through one or more interactions with the product in response to the identified probability of return being greater than a predetermined threshold.”) (¶ 17, “automatically predicting a probability of each post-purchase return based on historical purchasing and returning data and product characteristics associated with each customer”).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine determination of probability of re-receipt of Chen with the inventory planning of Oracle.  One of ordinary skill in the art would have recognized that the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 24, Oracle, DiPrima, and Chen teach the apparatus of claim 22. Oracle teaches wherein the processing unit is configured to determine a temporal receipt distribution extending into the future, wherein the determination comprises utilization of the information relating to the historical product receipt (Table 6-10 , “The Time Supply Horizon parameter is used to specify days of forecast in order to calculate a rate of sale. If a time supply horizon is specified, the rate of sale is used instead of the actual forecast when calculating demand over the time supply days for inventory target level calculations for the Time Supply Replenishment Method.”).  

Regarding claim 25, Oracle, DiPrima, and Chen teach the apparatus of claim 24. Oracle teaches wherein determination of the receipt distribution comprises a determination of a probability of product receipt for different days of the week  (Table 6-10 , “The Time Supply Horizon parameter is used to specify days of forecast in order to calculate a rate of sale. If a time supply horizon is specified, the rate of sale is used instead of the actual forecast when calculating demand over the time supply days for inventory target level calculations for the Time Supply Replenishment Method.” And Time Supply Horizon (expanded) - Store displays the actual value used in the calculations. This is the merge of exception level (SKU /Store/Day), default level (Sub-class/Store format), and global level (Dept) values entered.).  



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oracle in view of DiPrima and further in view of Edwards and further in view of Zhou and further in view of U.S. P.G. Pub. 2002/0165782 (hereinafter, Falkenstein).

Regarding claim 16, Oracle, DiPrima, Edwards, and Zhou teach the apparatus of claim 13. Oracle teaches wherein the at least one product receiving factor comprises an amount of product a receiver wants to purchase (Figure 2-1 and 2-2, “Order Management”) (page 2-7, “Once a Constrained Receipt Plan has been produced, a subset of the orders is then sent to the Oracle Platform for processing by Order Management” and “Of the subset of orders exported to Order Management, those with a release date of today are given appropriate orders numbers. The Order Numbers are allotted based upon an implementation-time mask that determines how orders (both Transfers and Purchase Orders) should be grouped together”).  None of these teaches that the product is a seed.  However, in the analogous art of inventory planning, Falkenstein teaches wherein the at least one product receiving factor comprises an amount of seed a receiver wants to purchase (¶ 89, “FIG. 24 shows a "Order Fulfillment" screen 2401 of the Main system that shows all orders for all of the selling companies by week for the entire season. There is a separate data base for each cultivar (00 for Geraniums, 20 for New Guinea Impatiens, 30 for Petunias, 50 for Poinsettias, and so on). Before the orders are spread to the farms the total quantity on the order is shown in the "Total" column and the farm selected is "None Selected". On Wednesday (or any other day) prior to the ship week, the sales companies compare their orders to the most current availabilities from the farms (that has been sent to them from the "Main" system on Tuesday (or previous) evening)--correct where necessary and download back to the "Main". All of the orders have now been corrected so that demand equals supply and are displayed on the "Main--Order Fulfillment" screen (showing sales office, customer, form, order number, and total cuttings on the order).”) (claim 18, “calculating a quantity of an initial form of plug seedlings developed from seeds based on a desired quantity of a final form of plug seedlings”)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine determination of seeds to be purchased with the inventory planning of Oracle.  One of ordinary skill in the art would have recognized that the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.


Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the pending 35 U.S.C. 101 rejection is overcome.

Claim 15 is similarly objected to for dependence on claim 14.

Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the pending 35 U.S.C. 101 rejection is overcome.

Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the pending 35 U.S.C. 101 rejection is overcome.

Claims 28 – 39 are similarly objected to for dependence on claim 27.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/           Primary Examiner, Art Unit 3623